

SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of October 30,
2007, by and among FUTURE NOW GROUP, INC., a Nevada corporation (the “Company”),
and each of those persons and entities, severally and not jointly, whose names
are set forth on the Schedule of Purchasers attached hereto as Exhibit A (which
persons and entities are hereinafter collectively referred to as “Purchasers”
and each individually as a “Purchaser”).
 
RECITALS
 
WHEREAS, the Company has authorized the sale and issuance of secured convertible
debentures, warrants and common stock issuable upon exercise of the warrants
(collectively, the “Securities”) as provided herein;
 
WHEREAS, at the Closing (as defined herein), the Company desires to sell, and
each Purchaser desires to purchase, severally and not jointly, the Securities
upon the terms and conditions stated in this Agreement; and
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE 1

 
AUTHORIZATION AND SALE OF SECURITIES
 
1.1   Authorization.  The Company has authorized the sale and issuance of up to
$2,500,000 in principal amount of its 11% Secured Convertible Debentures (the
"Debentures") and warrants (the "Warrants") to purchase shares of its common
stock, par value $.001 per share (the "Common Stock").
 
1.2   Sale of Securities.  At the Closing, subject to the terms and conditions
of this Agreement, the Company agrees to issue and sell to each Purchaser,
severally and not jointly, and each Purchaser agrees to purchase from the
Company, severally and not jointly, Securities consisting of the instruments
identified in (a) and (b) below, and to execute and deliver the other documents
identified in (c), (d) and (e) below:
 
(a)   A Debenture in the principal amount set forth opposite such Purchaser’s
name on Exhibit A under the heading “Principal Amount of Debentures”; and
 
(b)   Warrants to purchase the number of shares of Common Stock set forth
opposite such Purchaser’s name on Exhibit A under the heading “Common Shares
Underlying Warrants”. The shares of Common Stock issuable upon exercise of the
Warrants are referred to herein as the “Warrant Shares.” The number of Warrant
Shares shall be determined by dividing the principal of the Debentures by thirty
five hundredths (.35), and fifty percent of the Warrants shall have an exercise
price of no greater than thirty five cents ($.35) per share and fifty percent of
the Warrants shall have an exercise price of no greater than fifty cents ($.50)
per share.
 
(c)   A Security Agreement (the "Security Agreement") among the Company and the
Purchasers;
 

--------------------------------------------------------------------------------


 
(d)   A Pledge Agreement (the "Pledge Agreement") among the Company and the
Purchasers; and
 
(e)   A Registration Rights Agreement (the "Registration Rights Agreement")
among the Company and the Purchasers. This Agreement, the Securities, the
Security Agreement, the Pledge Agreement and the Registration Rights Agreement
are sometimes collectively referred to herein as the "Transaction Documents."
 
1.3   Independent Nature of Investors’ Obligations and Rights.  The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser hereunder. 
The decision of each Purchaser to purchase the Securities pursuant to this
Agreement has been made by such Purchaser independently of any other Purchaser. 
Nothing contained herein or therein, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated
hereby.  Each Purchaser acknowledges that no other Purchaser has acted as agent
for such Purchaser in connection with making its investment hereunder and that
no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under this
Agreement.  Each Purchaser shall be entitled independently to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
 
ARTICLE 2 

 
CLOSING DATE; DELIVERY
 
2.1   Closing Date.  The closing of the purchase and sale of the Securities
hereunder (the “Closing”) shall be held at the offices of Gersten Savage LLP,
600 Lexington Ave, 10th Fl, New York, NY 10022, at 10:00 a.m. New York time on
the date hereof or at such other time and place upon which the Company and the
Purchasers purchasing, in the aggregate, the majority in principal amount of the
Debentures (the “Majority in Interest”) shall agree. 
 
2.2   Delivery.  At the Closing, the Company will deliver to each Purchaser a
duly executed Debenture in the principal amount set forth opposite such
Purchaser's name on Exhibit A, a Warrant representing the right to purchase the
number of Warrant Shares which such Purchaser is entitled to purchase and a
signed counterpart of each of the other Transaction Documents. Such delivery
shall be against payment of the purchase price therefor by wire transfer of
immediately available funds to the Company in accordance with the Company’s
written wiring instructions, which instructions shall have been delivered to
Purchasers’ counsel. The Company shall also deliver to the Purchasers (a) an
opinion of Gersten Savage, counsel to the Company, in form and substance
satisfactory to the Majority in Interest and (b) a certificate from a duly
authorized officer of the Company certifying that the representations made by
the Company in Article 3 are true and correct as of the Closing.
 
ARTICLE 3

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company represents and warrants to the Purchasers, as of the date hereof, as
follows:
 
3.1   Organization and Standing.  The Company is a corporation duly organized
and validly existing under, and by virtue of, the laws of the State of Nevada
and is in good standing under the laws of said state, with requisite corporate
power and authority to own its properties and assets and to carry on its
business as currently conducted. The Company is not in violation of any of the
provisions of its Certificate of Incorporation (the “Certificate”) or Bylaws.
 
2

--------------------------------------------------------------------------------


 
3.2   Merger with Future Now, Inc. The Company has irrevocably completed its
merger with Future Now, Inc. pursuant to a Share Exchange Agreement, dated
October 30, 2007.
 
3.3   Corporate Power; Authorization.  The Company has all requisite legal and
corporate power and has taken all requisite corporate action to execute and
deliver this Agreement and the other Transaction Documents, to sell and issue
the Securities, to issue the Warrant Shares upon exercise of the Warrants in
accordance with the terms of such Warrants, and to carry out and perform all of
its obligations under this Agreement and the Warrants. This Agreement, the
Security Agreement, the Pledge Agreement and the Registration Rights Agreement
constitute, and upon execution and delivery by the Company of the Debentures and
the Warrants, the Debentures and the Warrants will constitute, legal, valid and
binding obligations of the Company, enforceable in accordance with their
respective terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization or similar laws relating to or affecting the enforcement of
creditors’ rights generally and (b) as limited by equitable principles
generally. The execution and delivery of the Transaction Documents do not, and
the performance of the Transaction Documents and the compliance with the
provisions hereof and thereof, including the issuance, sale and delivery of the
Securities by the Company will not, conflict with, or result in a breach or
violation of the terms, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of any lien pursuant to the terms
of, the Certificate or Bylaws of the Company, each as amended to date, or any
statute, law, rule or regulation or any state or federal order, judgment or
decree or any indenture, mortgage, lease or other agreement or instrument to
which the Company or any of its properties is subject, except for any conflict,
breach, violation, default or imposition of a lien (other than pursuant to the
terms of the Certificate or Bylaws) that would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
assets, liabilities, financial condition, business or operations of the Company.
 
3.4   Issuance and Delivery of the Securities.  The Securities are duly
authorized and, when issued at the Closing, will be validly issued, and the
Common Stock underlying the Debentures, when issued, will be fully paid and
nonassessable.  The Warrant Shares are duly authorized and, upon exercise of the
Warrants in accordance with the terms thereof, will be validly issued, fully
paid and nonassessable.  The issuance and delivery of the Securities is not
subject to any right of first refusal, preemptive right, right of participation,
or any similar right existing in favor of any person or any liens or
encumbrances.  When issued in compliance with the provisions of this Agreement
and the Certificate, the issuance of the Securities hereunder does not require
the approval of the Company’s stockholders under the provisions of the
Certificate or Nevada law, or, any stock exchange or self-regulatory
organization.
 
3.5   SEC Documents; Financial Statements.  Each report delivered to the
Purchasers is a true and complete copy of such document as filed by the Company
with the Securities and Exchange Commission (the “SEC”). The Company has filed
in a timely manner all documents that the Company was required to file with the
SEC, such documents, together with the exhibits thereto (the “SEC Documents”),
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
during the twelve calendar months preceding the date hereof. As of their
respective filing dates, all SEC Documents complied in all material respects
with the requirements of the Exchange Act.  None of the SEC Documents as of
their respective dates contained any untrue statement of material fact or
omitted to state a material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
were made, not misleading.  The financial statements of the Company included in
the SEC Documents (the “Financial Statements”) comply in all material respects
with applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto.  The Financial Statements have been
prepared in accordance with generally accepted accounting principles
consistently applied and fairly present the consolidated financial position of
the Company and its subsidiaries, if any, at the dates thereof and the
consolidated results of their operations and consolidated cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
recurring adjustments or to the extent that such unaudited statements do not
include footnotes).
 
3

--------------------------------------------------------------------------------


 
3.6   Governmental Consents.  No consent, approval, order or authorization of,
or registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for compliance with the securities and blue sky laws in
the states in which the Debentures and Warrants are offered and/or sold, which
offer and sale will be effected in compliance with such laws.
 
3.7   Capitalization.
 
(a)   The authorized capital stock of the Company consists of 900,000,000 shares
of Common Stock of which, as of the date hereof, 52,848,000 shares were
outstanding, and
 
(b)   Except (i) as disclosed to the Purchasers in Schedule 3.6 hereto or (ii)
as contemplated herein, there are no outstanding warrants, options, convertible
or exchangeable securities or other rights, agreements or arrangements of any
character under which the Company is or may be obligated to issue any equity
securities of any kind.
 
3.8   Litigation.  Except as disclosed to the Purchasers in writing and except
as disclosed in the SEC Documents, there are no actions, suits, proceedings or
investigations pending or, to the best of the Company’s knowledge, threatened
against the Company or any of its properties before or by any court or
arbitrator or any governmental body, agency or official in which there is a
reasonable likelihood (in the reasonable judgment of the Company) of an adverse
decision that (a) could have a material adverse effect on the assets,
liabilities, financial condition, business or operations of the Company, or
(b) could impair the ability of the Company to perform in any material respect
its obligations under this Agreement, the Debentures or the Warrants or any
other Transaction Document.
 
3.9   Company not an “Investment Company”. The Company has been advised by
competent counsel of the rules and requirements under the Investment Company Act
of 1940, as amended (the “Investment Company Act”).  The Company is not, and
immediately after receipt of payment for the Securities will not be, an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act and shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
4

--------------------------------------------------------------------------------


 
3.10   Compliance. The Company’s Common Stock is registered pursuant to
Section 12(g) of the Exchange Act and is listed on the over-the-counter bulletin
board (the "OTCBB"), and the Company has taken no action designed for the
purpose of, or likely to have the effect of, terminating the registration of its
Common Stock under the Exchange Act or de-listing the Common Stock from the
OTCBB, nor has the Company received any notification that the SEC or the OTCBB
is contemplating terminating such registration or listing. The Company is in
material compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the OTCBB.
 
3.11   Use of Proceeds. The proceeds of the sale of the Securities shall be used
by the Company for development of the Company’s products, working capital and
general corporate purposes.
 
3.12   Brokers and Finders. Except as otherwise disclosed to the Purchasers in
writing prior to the date hereof, no person or entity will have, as a result of
or in connection with the transactions contemplated by this Agreement, any valid
right, interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding, written or oral, entered into by or on behalf of the Company.
 
3.13   Intellectual Property.
 
(a)   “Intellectual Property” shall mean patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes.
 
(b)   Except as disclosed in the SEC Documents and to the best knowledge of the
Company, the Company owns or has the valid right to use all of the Intellectual
Property that is necessary for the conduct of the Company’s business as
currently conducted or as currently proposed to be conducted free and clear of
all material liens and encumbrances.
 
(c)   Except as disclosed to the Purchasers in writing or as disclosed in the
SEC Documents and to the knowledge of the Company, (i) the conduct of the
Company’s business as currently conducted does not infringe or otherwise
conflict with (collectively, “Infringe”) any Intellectual Property rights of any
third party or any confidentiality obligation owed by the Company to a third
party and the Company has not received any written notice of any such
Infringement, and (ii) the Intellectual Property and confidential information of
the Company are not being Infringed by any third party.
 
(d)   Each employee, consultant and contractor of the Company who has had access
to confidential information of the Company which is necessary for the conduct of
Company’s business as currently conducted or as currently proposed to be
conducted has executed an agreement to maintain the confidentiality of such
confidential information and has executed agreements that are substantially
consistent with the Company’s standard forms thereof.
 
3.14   Questionable Payments. Neither the Company nor, to the best knowledge of
the Company, any of its current or former stockholders, directors, officers,
employees, agents or other persons acting on behalf of the Company, has on
behalf of the Company or in connection with its business: (a) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payments to any governmental officials or employees from corporate
funds; (c) established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.
 
5

--------------------------------------------------------------------------------


 
3.15   Transactions with Affiliates.  Except as disclosed in the SEC Documents,
none of the officers, directors or shareholders of the Company and, to the best
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or to a presently contemplated
transaction (other than for services as employees, officers and directors) that
would be required to be disclosed pursuant to Item 404 of Regulation S-B
promulgated under the Securities Act of 1933.
 
3.16   Insurance. The Company maintains and will continue to maintain insurance
with financially sound and reputable insurers in such amounts and covering such
risks and in such amounts as are reasonably adequate, prudent and consistent
with industry practice for the conduct of its business and the value of its
property, all of which insurance is in full force and effect. The Company has
not received notice from, and has no knowledge of any threat by, any insurer
that has issued any insurance policy to the Company that such insurer intends to
deny coverage under or cancel, discontinue or not renew any insurance policy in
force as of the date hereof.
 
3.17   No Additional Agreements.  The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by this Agreement other than as specified in this Agreement.
 
3.18   Absence of Undisclosed Liabilities.  The Company has no material
liabilities of any nature (whether absolute, accrued, contingent or otherwise),
except (i) as and to the extent reflected in the Financial Statements as of and
for the period ended September 30, 2007, and (ii) for liabilities that have been
incurred in the ordinary course of business consistent with past practice since
September 30, 2007 and that would not, individually and in the aggregate,
reasonably be expected to have a material adverse effect on the assets,
financial condition, business or operations of the Company.
 
3.19   Governmental Authorizations.  The Company has all permits, licenses and
other authorizations of governmental authorities that are required for the
conduct of its business and operations as currently conducted or as currently
proposed to be conducted, the lack of which could materially and adversely
affect the assets, financial condition, business or operations of the Company,
except as described in the SEC Documents.  The Company is, and at all times has
been, in compliance with the provisions of its material permits, licenses and
other governmental authorizations.
 
3.20   No Material Adverse Change. Except as otherwise disclosed herein or in
the SEC Documents, since September 30, 2007, there have not been any changes in
the assets, liabilities, financial condition or operations of the Company from
that reflected in the Financial Statements except changes in the ordinary course
of business which have not been, either individually or in the aggregate,
materially adverse. The Company does not have pending before the SEC any request
for confidential treatment of information.
 
6

--------------------------------------------------------------------------------


 
3.21   Reservation. The Company has duly reserved for issuance such number of
shares of Common Stock as may be issuable from time to time upon exercise or
conversion, as the case may be, of the Securities.
 
3.22   Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Rules 13a-15 and 15d-15) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company is made known to the certifying officers by others within those
entities, particularly during the period in which the Company’s Form 10-K or
10-Q, as the case may be, is being prepared.
 
3.23   Title to Assets. The Company has good and marketable title in fee simple
to all real property owned by it that is material to the business of the Company
and good and marketable title in all tangible personal property owned by them
that is material to the business of the Company in each case free and clear of
all liens, except for liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company is
held by it under valid, subsisting and enforceable leases with which the Company
is in material compliance.
 
3.24   Registration Rights. Except as disclosed to the Purchasers in writing,
the Company has not granted or agreed to grant to any person any rights
(including “piggy back” registration rights) to have any securities of the
Company registered with the SEC or any other governmental authority.
 
3.25   Material Non-Public Information. The Company confirms that it has not
provided any of the Purchasers or their agents or counsel with any information
that constitutes or might constitute material non-public information as of the
Closing Date. The Company understands and confirms that the Purchasers shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
ARTICLE 4

 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS
 
Each Purchaser hereby severally represents and warrants to the Company:
 
4.1   Authorization.  (a) Purchaser has all requisite legal and corporate or
other power and capacity and has taken all requisite corporate or other action
to execute and deliver this Agreement, the Security Agreement, the Pledge
Agreement, the Registration Rights Agreement to purchase the Debentures and the
Warrants to be purchased by it and to carry out and perform all of its
obligations under this Agreement and the other Transaction Documents, and
(b) this Agreement and the other Transaction Documents to which a Purchaser is a
party constitutes the legal, valid and binding obligation of such Purchaser,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, or similar laws relating to or affecting
the enforcement of creditors’ rights generally and (ii) as limited by equitable
principles generally.
 
7

--------------------------------------------------------------------------------


 
4.2   No Legal, Tax or Investment Advice.  Purchaser understands that nothing in
this Agreement or any other materials presented to Purchaser in connection with
the purchase and sale of the Debentures and the Warrants constitutes legal, tax
or investment advice.  Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Debentures.
 
ARTICLE 5

 
ADDITIONAL AGREEMENTS OF THE COMPANY
 
5.1   Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.
Eastern time on the business day following the date of this Agreement, issue a
press release or file a Current Report on Form 8-K, in each case reasonably
acceptable to the Majority in Interest on behalf of the Purchasers, disclosing
the transactions contemplated hereby. The Company and the Majority in Interest
shall consult with each other in issuing any press releases with respect to the
transactions contemplated hereby, and none of the Company, the Majority in
Interest, or any Purchaser shall issue any such press release or otherwise make
any such public statement without the prior consent of the Company, with respect
to any press release of the Majority in Interest or any Purchaser, or without
the prior consent of the Majority in Interest on behalf of the Purchasers, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld, except if such disclosure is required by law, in which
case the disclosing party shall promptly provide the other party with notice of
such public statement or communication and consult with each other with respect
thereto prior to such public disclosure. Notwithstanding the foregoing, other
than as set forth above, the Company shall not publicly disclose the name of any
Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or stock exchange, except to the extent such
disclosure is required by law or stock exchange regulation, in which case the
Company shall provide the Purchasers with prior notice of such disclosure.
 
5.2   Listing of Common Stock. The Company hereby agrees to use commercially
reasonably efforts to maintain the listing on the OTCBB of the Common Stock sold
hereunder or issuable upon exercise of the Warrants. The Company further agrees,
if the Company applies to have its Common Stock traded on any other stock
exchange or quotation system, it will include in such application the Common
Stock issuable upon exercise of the Warrants, and will take such other action as
is necessary or desirable in the opinion of the Purchasers to cause the Common
Stock issuable upon exercise of the Warrants to be listed on such other stock
exchange or quotation system as promptly as possible.
 
5.3   Commitment Fee. On Closing, the Company shall issue to each Purchaser a
commitment fee equal to ten percent (10%) of the principal of the debenture
issued to such Purchaser, which shall be paid at closing in shares of common
stock based on valuation of thirty five cents ($.35) per share. Such shares
shall be paid to the Purchasers by three of the former directors of the Company,
pursuant to Section 3.6 of the Share Exchange Agreement, dated as of October 25,
2007, by and between Future Now Group, Inc., Future Now, Inc. and Eisenberg
Holdings, LLC, John Quarto-vonTivadar, Roy & Penne Williams, Lisa T. Davis,
William E. Schloth, L. Milton Woods, William P. Schloth, Peter Keenoy and James
Cavallo.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 6

 
MISCELLANEOUS
 
6.1   Waivers and Amendments. The terms of this Agreement may be waived or
amended only upon the written consent of the Company and the Majority in
Interest.
 
6.2   Governing Law.  This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of New York without any
regard to conflicts of laws principles.
 
6.3   Survival.  The representations, warranties, covenants and agreements made
in this Agreement shall survive any investigation made by the Company or the
Purchasers and the Closing.
 
6.4   Successors and Assigns.  No Purchaser shall assign this Agreement without
the prior written consent of the Company.
 
6.5   Entire Agreement.  This Agreement and the other Transaction Documents
constitute the full and entire understanding and agreement between the parties
with regard to the subjects thereof.
 
6.6   Notices, etc.  All notices and other communications required or permitted
under this Agreement shall be in writing and may be delivered in person, by
telecopy, overnight delivery service or registered or certified United States
mail, addressed to the Company or each of the Purchasers, as the case may be, at
their respective addresses set forth at the beginning of this Agreement or on
Exhibit A, or at such other address as the Company, on the one hand, or a
Purchaser, on the other hand, shall have furnished to the other party in
writing. All notices and other communications shall be effective upon the
earlier of actual receipt thereof by the person to whom notice is directed or
(a) in the case of notices and communications sent by personal delivery or
telecopy, one business day after such notice or communication arrives at the
applicable address or was successfully sent to the applicable telecopy number,
(b) in the case of notices and communications sent by overnight delivery
service, at noon (local time) on the second business day following the day such
notice or communication was sent, and (c) in the case of notices and
communications sent by United States mail, seven days after such notice or
communication shall have been deposited in the United States mail.
 
6.7   Severability of this Agreement.  If any provision of this Agreement shall
be judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.
 
6.8   Counterparts; Signatures by Facsimile.  This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.  This Agreement, once executed by a
party, may be delivered to the other parties hereto by facsimile transmission of
a copy of this Agreement bearing the signature of the party so delivering this
Agreement.
 
9

--------------------------------------------------------------------------------


 
6.9   Further Assurances.  Each party to this Agreement shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.
 
6.10   Expenses. Each party shall bear its own expenses, except that the Company
agrees to pay Professional Offshore Opportunity Fund, Ltd. and Professional
Traders Fund, LLC for their legal expenses and counsel fees with respect to this
Agreement and the transactions contemplated in the aggregate amount of $30,000
and agrees to pay Professional Traders Management LLC the sum of $25,000 as a
due diligence fee. Expenses under this provision shall be paid at Closing.
 
6.11   Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
IN WITNESS WHEREOF, this Agreement is hereby executed as of the date first above
written.

       
FUTURE NOW GROUP, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:

             
PROFESSIONAL OFFSHORE
OPPORTUNITY FUND, LTD.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:

             
PROFESSIONAL TRADERS
FUND, LLC
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:


10

--------------------------------------------------------------------------------



EXHIBIT A
 
SCHEDULE OF PURCHASERS
 
PURCHASER
 
Principal Amount of Debenture
 
Common
Shares Underlying Warrant #1
 
Common
Shares Underlying Warrant #2
 
Professional Offshore Opportunity Fund, Ltd.
1400 Old Country Road
Suite 206
Westbury, New York 11590
 

$

1,666,667
   

2,380,943
   
2,380,943
 
Professional Traders Fund, LLC.
1400 Old Country Road
Suite 206
Westbury, New York 11590
 
$
333,333
   
476,200
   
476,200
 
 
   

   

   

 
Total
 
$
2,000,000
   
2,857,143
   
2,857,143
 

 

11

--------------------------------------------------------------------------------


 